Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 1 of 13 PageID #: 1183




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  LOCUST VALLEY WATER DISTRICT,
                                                                 OPINION & ORDER
                            Plaintiff,
                                                                 19-cv-2490 (NG) (RLM)
      - v. -

  THE DOW CHEMICAL COMPANY,
  FERRO CORPORATION, VULCAN
  MATERIALS COMPANY

                            Defendants.

  -------------------------------------------------------x
  AND THESE RELATED CASES:

  18-cv-7282, 18-cv-7279, 19-cv-2975,
  18-cv-7277, 18-cv-7271, 19-cv-3059,
  19-cv-2986, 18-cv-7281, 19-cv-85,
  18-cv-7272, 19-cv-1351, 18-cv-7266,
  18-cv-7269, 19-cv-3197, 19-cv-3570,
  19-cv-2973, 18-cv-7278, 19-cv-2990,
  19-cv-2974, 19-cv-1348, 19-cv-1404,
  19-cv-5825, 19-cv-05775

  -------------------------------------------------------x
  GERSHON, United States District Judge:

          Before the court is a joint motion by the defendants The Dow Chemical Company (“Dow”),

  Ferro Corporation (“Ferro”), and Vulcan Materials Company (“Vulcan”) to dismiss the complaints

  in 24 related actions. 1 The actions have been brought under the court’s diversity jurisdiction, 28



  1
    In addition to Locust Valley Water District, the other plaintiffs are: Albertson Water District,
  Carle Place Water District, Franklin Square Water District, Garden City Park Water District, Water
  Authority of Great Neck North, Greenlawn Water District, Town of Huntington & Dix Hills Water
  District, Jericho Water District, Board of Commissioners of the Manhasset-Lakeville Water
  District, Oyster Bay Water District, Plainview Water District, Port Washington Water District,
  Roslyn Water District, Incorporated Village of Garden City, Incorporated Village of Hempstead,
  Incorporated Village of Mineola, West Hempstead Water District, Westbury Water & Fire District,
  Water Authority of Western Nassau, Bethpage Water District, South Farmingdale Water District,
  South Huntington Water District, and Town of Hempstead.
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 2 of 13 PageID #: 1184




  U.S.C. § 1332, by public water suppliers located on Long Island, New York. Plaintiffs make

  claims relating to defendants’ manufacturing and promoting of 1,4-dioxane (“dioxane”) and

  industrial solvents containing dioxane and principally seek to recover the costs of removing

  dioxane from their drinking water wells. Each of the complaints raises five claims under New

  York law, including strict products liability for defective design, strict products liability for failure

  to warn, negligence, public nuisance, and trespass. Each seeks, among other things, compensatory

  and punitive damages, injunctive and equitable relief, declaratory relief, and costs and attorneys’

  fees. Defendants seek dismissal of the complaints in their entirety under Federal Rule of Civil

  Procedure 12(b)(6) on the basis that plaintiffs have failed to sufficiently allege causation and

  alternative theories of liability. Defendants do not challenge the allegations of the complaints as

  to any other elements of the claims. For the reasons set forth below, defendants’ motion is denied

  in full.

             I.     Factual Allegations

             The following facts are drawn from the complaints in these actions and are assumed to be

  true for the purposes of this motion.

                    A. General Background

             Plaintiffs are public water suppliers that are responsible for providing potable drinking

  water to the residents of Nassau and Suffolk Counties. Each plaintiff has detected the presence of

  dioxane in its water supply. Plaintiffs allege that dioxane and products containing dioxane were

  used and discharged in the vicinity of their drinking water production wells, migrated through the

  subsurface and into the groundwater, and now contaminate each of their wells.




                                                     2
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 3 of 13 PageID #: 1185




                 B. Dioxane

         Dioxane is a synthetic industrial chemical that does not occur in nature. It was mainly used

  in industrial settings as a stabilizer for chlorinated solvents, including methyl chloroform, also

  known as 1,1,1-trichloroethane (“TCA”), which was used to dissolve greasy and oily substances

  from machined metal products. TCA was also used as a septic tank and drain cleaner, among other

  uses. Widespread use of TCA started in the 1950s and ceased in 1996 when it was banned for its

  role in depleting the ozone layer. Even after 1996, however, TCA was still used under an

  exemption from the ban for “existing stocks,” and continued to be extensively manufactured in the

  United States until January 1, 2005.

         Dioxane has unique characteristics that lead to extensive and persistent environmental

  contamination. It is both mobile, that is, it is readily transported through soil and into groundwater

  where it can travel long distances, and persistent, meaning that it does not easily degrade in the

  environment and cannot be easily removed by conventional drinking water treatment systems. The

  U.S. Environmental Protection Agency classifies dioxane as a likely human carcinogen.

         No federal or state agency has approved dioxane as an additive to drinking water in any

  amount, nor has any federal or state agency approved of releasing dioxane into groundwater in any

  amount. The New York State Department of Health regulates dioxane as an “unspecified organic

  contaminant” under a generic maximum contaminant level (“MCL”) of 50 parts per billion

  (“ppb”). None of the plaintiffs’ wells in these cases have exceeded this generic standard. There

  have been, however, recent changes regarding the state’s regulation of the chemical. State

  legislation passed in 2017 requires all New York-based water systems to test for dioxane. In 2017,

  Governor Cuomo created a new Drinking Water Quality Control Council (the “Council”). On

  December 18, 2018, the Council recommended an MCL of 1 ppb for dioxane.




                                                    3
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 4 of 13 PageID #: 1186




                    C. The Defendants

          Defendants are manufacturers and promoters of dioxane and industrial products containing

  dioxane. Plaintiffs allege that the actions or inaction of the defendants caused the contamination

  of their wells.

          Dow and Ferro were the primary manufacturers of dioxane in the United States. In addition

  to being the market leader in dioxane production, Dow owned and licensed the technology for

  dioxane stabilization of TCA, and it was the market leader in TCA production as well. Defendant

  Vulcan licensed the dioxane stabilization process from Dow and produced dioxane-stabilized

  TCA.

          Plaintiffs allege that defendants knew, or should have known, that dioxane is toxic to

  humans and that, when products containing dioxane are disposed of onto land, its chemical

  properties allow it to mix easily with groundwater, rendering drinking water unsafe and requiring

  significant expense to remove it from public drinking water wells. Plaintiffs further allege that

  defendants are among the nation’s most sophisticated and technically advanced companies in areas

  including chemistry, analytical chemistry, organic chemistry, and methods of subsurface

  investigation, and that their own research establishes their knowledge of these characteristics of

  dioxane. Indeed since the 1940s, the process by which groundwater becomes contaminated from

  persistent organic compounds, including dioxane, has been described in technical literature which

  the defendants were, or should have been, familiar with.

          The complaints allege that defendants knew that the primary use of their product, vapor

  degreasing, concentrates dioxane in the waste stream. This is because dioxane boils at a higher

  temperature than TCA. During the vapor degreasing process, while TCA is lost to the atmosphere,

  a high proportion of dioxane remains in liquid form. Because of this, waste TCA removed from




                                                  4
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 5 of 13 PageID #: 1187




  vapor degreases generally included high concentrations of dioxane with significant potential to

  contaminate large volumes of groundwater. Plaintiffs allege that it was foreseeable to defendants

  that such waste water would often be disposed of onto land where it would migrate into

  groundwater.

         The complaints also allege that defendants knew, or should have known, that routine

  solvent handling, use, and disposal practices led to the routine and substantial release of dioxane-

  containing products into the environment. Users of TCA produced by defendants routinely

  disposed of waste solvents by pouring them onto the ground or into trenches for evaporation or

  burning.

         Plaintiffs also allege that solvent use and recovery systems, by design, produced

  wastewater with high concentrations of dioxane, and routinely malfunctioned, releasing solvents

  containing dioxane to surface and groundwater. They claim that defendants were aware of these

  practices and risks. Indeed, the complaints allege that defendants routinely advised users of

  chlorinated solvents, including TCA, to dispose of waste solvents by pouring them onto the ground

  or into trenches for evaporation and burning. During the height of TCA use in the 1960s through

  the 1990s, these practices resulted in significant soil and groundwater contamination from metals

  fabrication and other industrial solvent release sites.

         The complaints further allege that defendants knew, or should have known, that the routine

  use and disposal of septic tank and drain cleaners containing TCA would result in the release of

  dioxane into groundwater. Such cleaners were widely used between 1960 and 1980. A leading

  brand, Drainz, was manufactured by a company with operations in Suffolk County, New York.

  Defendants knew, or should have known, that this application of their TCA products would result

  in dioxane being released into groundwater through septic tank leaking or sewer exfiltration.




                                                    5
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 6 of 13 PageID #: 1188




            Finally, the complaints allege that, despite knowing, or having reason to know, that long-

  term groundwater contamination and pollution of water wells would result from the foreseeable

  uses of their products without proper precautionary measures, including adequate warnings,

  defendants nevertheless promoted, marketed, and/or sold such products in the vicinity of the

  plaintiffs’ wells and elsewhere without providing such warnings. Moreover, defendants developed

  and generally knew of feasible alternative stabilizers to obviate the use of dioxane to stabilize

  TCA, and defendants manufactured or were aware of alternative solvents that would have

  eliminated the use of TCA stabilized by dioxane. Yet, despite knowing, or having reason to know,

  of dioxane’s toxicity and its ability to contaminate groundwater, and despite the existence of

  feasible alternative designs not containing dioxane, defendants manufactured, promoted,

  marketed, and/or sold TCA containing dioxane that was used in the vicinity of the plaintiffs’ wells.

            It is these allegations that are the basis for plaintiffs’ claim that defendants’ actions caused

  injury to their water supply.

            II.     Procedural History

            This motion to dismiss applies to 24 out of 27 related cases. One of the three cases not

  subject to this motion is the first-filed action, Suffolk County Water Authority v. The Dow Chemical

  Company, et al., 17-cv-6980 (“SCWA”), which was already subject to a motion to dismiss, and

  includes two additional defendants, the Procter & Gamble Company (“P&G”) and Shell Oil

  Company (“Shell”). 2 The Honorable Joseph F. Bianco, then district, now circuit, judge, to whom

  that case was previously assigned, in an oral decision dated December 13, 2018, denied the

  defendants’ joint motion to dismiss on each claim except for a private nuisance claim. The 24




  2
      P&G and Shell are also defendants in the two other cases not subject to this motion to dismiss.



                                                       6
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 7 of 13 PageID #: 1189




  complaints at issue now do not include the private nuisance claim that he dismissed, and P&G and

  Shell have not been named as defendants in any of the 24 actions.

         III.    Legal Standard

         Under Rule 12(b)(6), the court must accept as true all well-pleaded factual allegations and

  must draw all inferences in the plaintiff’s favor. Swiatkowski v. Citibank, 446 Fed. Appx. 360,

  360–61 (2d Cir. 2011). To survive a motion to dismiss, a complaint must contain sufficient factual

  matter to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists

  when a plaintiff “pleads factual content that allows the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged.” Id.

         IV.     Discussion

                 A. Substantial Factor Causation

         The parties dispute whether the complaints have adequately alleged substantial factor

  causation. Under the substantial factor causation test, which has been adopted in New York, “an

  act or omission is regarded as a legal cause of an injury ‘if it was a substantial factor in bringing

  about the injury.’” In re Methyl Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig., 725 F.3d 65,

  116 (2d Cir. 2013) (quoting Schneider v. Diallo, 14 A.D.3d 445, 788 (1st Dep’t 2005)). This test

  recognizes “that often many acts can be said to have caused a particular injury, and requires only

  that defendant’s actions be a substantial factor in producing the injury.” In re Methyl Tertiary

  Butyl Ether (“MTBE”) Prod. Liab. Litig., 591 F. Supp. 2d 259, 266 (S.D.N.Y. 2008). In applying

  this standard, “[t]he word ‘substantial’ means that the act or omission ‘had such an effect in

  producing the injury that reasonable people would regard it as a cause of the injury.’” MTBE, 725

  F.3d at 116 (quoting Rojas v. City of New York, 208 A.D.2d 416, 617 (1st Dep’t 1994)). Causation




                                                    7
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 8 of 13 PageID #: 1190




  in groundwater cases is generally a question for the finder of fact. Hicksville Water Dist. v. Philips

  Elecs. N. Am. Corp., 2018 WL 1542670, at *6 (E.D.N.Y. Mar. 29, 2018).

         In the first-filed, SCWA case, Judge Bianco rejected defendants’ argument that causation

  had not been pled. He held:

         for purposes of the pleading, certainly the plaintiff[] [has] alleged that each of the
         defendants manufactured, marketed, and promoted the [dioxane] product and that
         it was a substantial factor in contaminating the Suffolk County Water Authority’s
         wells. . . . [T]here’s more than sufficient allegations for purposes of pleading and
         surviving a motion to dismiss on the issue of causation.

  Motion to Dismiss (“MTD”) Transcript, December 13, 2018, at 6–7. In the complaints at issue

  here, plaintiffs have set forth nearly identical allegations regarding causation as the plaintiff in the

  SCWA case did. These allegations include: that defendants marketed, sold, or distributed their

  products in the region of plaintiffs’ wells; that Dow and Ferro were the primary manufacturers of

  dioxane, and that Vulcan licensed the technology for stabilizing TCA with dioxane from Dow and

  produced dioxane-stabilized TCA; that defendants knew, or should have known, that routine use

  of their products would inevitably lead to the release of dioxane into the environment, causing

  long-term groundwater contamination and pollution of water wells, yet defendants nonetheless

  manufactured, promoted, marketed, and/or sold TCA containing dioxane that was used in the

  vicinity of the plaintiffs’ wells; and that defendants advised users of TCA to dispose of waste

  solvents by pouring them onto the ground or into trenches for evaporation and burning.

         Defendants, however, note that, unlike the first-filed complaint, the post-SCWA complaints

  additionally allege that:

         1,4-dioxane is fungible: 1,4-dioxane made and/or used by one Defendant is
         chemically identical to 1,4-dioxane made and/or used by any other Defendant.
         Using currently accepted scientific methods, it is impossible, based on the
         chemical’s physical characteristics, to identify the manufacturer of the 1,4-dioxane
         or the product containing the 1,4-dioxane.




                                                     8
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 9 of 13 PageID #: 1191




  And that:

         Once released into the environment, 1,4-dioxane lacks characteristics or a chemical
         signature that would enable identification of the specific company that
         manufactured the product, based on any physical characteristics. Even when it is
         possible to identify a source of a plume of 1,4-dioxane, it is impossible, based on
         any physical characteristics, to identify what portions of commingled 1,4-dioxane
         was manufactured or supplied by any particular Defendant.

  Defendants argue that this fungibility, and the plaintiffs’ consequent inability to physically trace a

  particular dioxane molecule to a particular defendant, prevent plaintiffs from being able to properly

  plead causation. Plaintiffs respond that these paragraphs do not constitute an admission that it is

  impossible to identify the manufacturer of the dioxane in their wells, such that causation cannot

  be established, but rather a recognition that each defendant’s contribution to the commingled

  plumes contaminating the plaintiffs’ wells likely cannot be established from physical analysis

  alone. They contend that they will use multiple lines of evidence, including evidence of each of

  the defendant’s market share, to establish that defendants’ conduct was a substantial factor in

  causing the harm.

         I agree that it would be unreasonable to view these allegations as an admission that

  plaintiffs cannot prove substantial factor causation. And, defendants provide no authority for the

  proposition that the fungibility of chemical molecules makes it impossible to prove, let alone plead,

  causation in a groundwater case alleging manufacturer liability. Indeed, in MTBE, a groundwater

  case where the contaminant in question, MTBE, was also fungible, the plaintiff successfully

  proved direct, substantial factor causation at trial without tracing individual MTBE molecules back

  to the manufacturer defendant, Exxon. The Second Circuit affirmed the jury’s finding on

  causation, stating that the plaintiff “identified the ‘exact defendant whose product injured’ it,” and

  that “a reasonable jury could conclude that Exxon’s conduct as a manufacturer, refiner, supplier,

  or seller of gasoline containing MTBE was indeed a substantial factor in bringing about the City’s



                                                    9
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 10 of 13 PageID #: 1192




  injury.” MTBE, 725 F.3d at 116–117. The Second Circuit also found that the district court’s jury

  instruction, which allowed the jury to consider market share data as “part of the mosaic of

  circumstantial evidence that helps the jury determine the scope of the defendant’s contribution to

  the plaintiff’s injury,” was not improper. Id. at 117. In light of the Second Circuit’s ruling in

  MTBE, I cannot conclude that the addition of these two fungibility paragraphs makes the

  complaints deficient as a matter of law. I therefore find, for substantially the same reasons as

  Judge Bianco found, that the complaints’ allegations are sufficient on the issue of substantial factor

  causation.

         Defendants’ arguments as to why the cases before me are unlike the MTBE case that went

  to trial are unpersuasive. It is entirely unsurprising that these cases, which allege groundwater

  contamination from a synthetic industrial chemical, are not factually identical to a groundwater

  case involving a gasoline additive. But the relevant principle of the Second Circuit’s MTBE

  decision—that direct, substantial factor causation can be proven in a groundwater contamination

  case asserting manufacturer liability resulting from a fungible contaminant—applies all the same.

  Id. at 116–117. Whether plaintiffs ultimately will be able to prove that defendants’ products are

  in their wells, despite the asserted factual differences between these cases and MTBE, requires an

  evaluation of the evidence and can be resolved only on summary judgment or at trial.

         Finally, defendants reference the actions of certain unnamed third parties in contributing

  to plaintiffs’ harm. 3 But, if plaintiffs can prove that each defendant’s actions were a substantial

  factor in bringing about the harm, that non-parties may have contributed to the harm does not

  necessarily undermine the defendants’ liability. Nor would an intervening act of a third party



  3
   Plaintiffs do not allege, as defendants claim, that the three defendants named in these actions are
  “exclusively responsible for the contamination of the Plaintiffs’ wells.” Defs.’ Reply at 2.



                                                   10
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 11 of 13 PageID #: 1193




  break the causal chain if it is the “normal or foreseeable consequence of the situation created by

  the defendant’s negligence.” Charney v. Wilkov, 734 F. App’x 6, 10 (2d Cir. 2018) (internal

  quotation marks omitted). And, “[w]hether a superseding cause exists and whether it was

  foreseeable is ordinarily decided by the factfinder.” Johnson v. Bryco Arms, 304 F. Supp. 2d 383,

  395 (E.D.N.Y. 2004); see MTD Transcript, December 13, 2018, at 7 (“Whether or not . . . any

  mishandling or improper disposal of the products by end users is sufficient to overcome or to defeat

  the allegations of causation can’t again be decided at the motion to dismiss. That’s a fact-intensive

  question.”). Here, the complaints allege that defendants knew, or should have known, that dioxane

  contamination was a foreseeable consequence of the intended use of their products. There is no

  basis to grant defendants’ motion based upon the actions of unnamed third parties.

            In sum, defendants have failed to persuade me that plaintiffs’ new allegations regarding

  dioxane’s fungibility require the dismissal of these actions. As the plaintiffs in these cases have

  otherwise sufficiently alleged causation, defendants’ motion to dismiss on causation grounds is

  denied.

                   B. Alternative Theories of Liability

            In addition to arguing that the facts alleged in the complaints do not plausibly allege

  substantial factor causation, the defendants also argue that the complaints fail to plead sufficient

  facts to justify alternative theories of liability, such as market share liability, commingled products

  liability, and concurrent cause liability. “In limited circumstances, courts permit alternative

  theories of liability where traditional principles of causation do not establish liability in order to

  protect the interests of plaintiffs and properly apportion liability among defendants.” In re Methyl

  Tertiary Butyl Ether (“MTBE”) Prod. Liab. Litig., 739 F. Supp. 2d 576, 597 (S.D.N.Y. 2010).




                                                    11
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 12 of 13 PageID #: 1194




          Defendants raised similar arguments in their motion to dismiss in the first-filed case.

  There, Judge Bianco, after finding that the plaintiff successfully pleaded substantial factor

  causation, held that “the Court need not address those [alternative theories] at this juncture,” and

  that the plaintiff “obviously can attempt to prove [causation] through any of the theories but the

  Court will look at any of those issues at summary judgment.” MTD Transcript, December 13,

  2018, at 7–8.

          I find Judge Bianco’s decision to defer ruling on the alternative theories of liability prudent.

  Defendants have provided no rationale for dismissing such theories where, as here, the plaintiffs

  have successfully pleaded direct, substantial factor causation, and the viability of the complaints

  does not depend on an alternative theory of liability. 4 See also In re Methyl Tertiary Butyl Ether

  ("MTBE") Prod. Liab. Litig., 447 F. Supp. 2d 289, 305 (S.D.N.Y. 2006) (noting that the

  applicability of such theories is generally better reserved for summary judgment or trial due to the

  fact intensive nature of the inquiry). 5




  4
    Defendants have cited only one case where a court dismissed an alternative liability theory on a
  motion to dismiss, S.F. v. Archer-Daniels-Midland Co., 2014 WL 1600414, at *1 (W.D.N.Y. Apr.
  21, 2014), aff’d, 594 F. App’x 11 (2d Cir. 2014) (summary order), but the facts of that case confirm
  that I need not do so here. Because, unlike here, the viability of the complaint depended on the
  plaintiff proceeding under the market share theory, id. at *5–6, it was necessary for the S.F. court
  to reach that issue.
  5
    In this decision, the trial court in MTBE, on plaintiffs’ application (which the court treated as a
  motion for summary judgment), did find that the plaintiffs could not proceed under a concurrent
  cause theory, but did so because it would have been “fundamentally unfair” to hold approximately
  50 defendants who participated in the national gasoline market jointly and severally liable, as it
  was likely that “each defendant’s contribution to the total volume of MTBE-containing gasoline
  in any particular well was very small.” MTBE, 447 F. Supp. 2d at 302–303. The cases before me,
  in contrast, are only at the motion to dismiss stage, and there are only three defendants, each one
  of which is alleged to be a substantial producer of dioxane or products containing dioxane.
  Accordingly, the MTBE trial court’s fairness concern does not provide a basis for dismissing the
  concurrent cause theory at this time.


                                                    12
Case 2:17-cv-06980-NG-RLM Document 150 Filed 06/04/20 Page 13 of 13 PageID #: 1195




            In sum, because the plaintiffs have properly pleaded facts supporting direct, substantial

  factor causation, there is no need to determine now whether they may also proceed under any

  alternative theory of liability. Defendants’ motion to dismiss the alternative theories of liability is

  denied.

            V.     Conclusion

            For the reasons set forth above, defendants’ joint motion to dismiss 24 of the complaints

  in these related cases is denied in its entirety.



                                                                 SO ORDERED.


                                                                 __________/s/____________
                                                                 NINA GERSHON
                                                                 United States District Judge

  June 4, 2020
  Brooklyn, New York




                                                      13
